Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




                                               Detailed Action

Claim Rejections - 35 USC § 102



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

     Claim(s) 18, 20, 21, 23,  24 and 26-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelly (WO 03/053783).

     With respect to claim 18, Kelly teaches an information processing apparatus comprising: a memory (described at para. 49, at page 15).  Kelley teaches a processor 12 for executing instructions to  receive facial images (via device 24), see  para. 35 and para. 38. Kelly teaches capturing image of plural users between a checking stage (para. 34, lines 20-21) and a boarding stage (see paragraphs 45 and 46) regarding a plurality of stages which is between the check-in and boarding stage. Note that other locations taught at para 36, broadly constitute other location in the airport, which may constitute  boarding stages.  Kelly teaches  comparing a captured facial image (see para. 38 and para. 39, lines 1-4 among a plurality of users) at the first stage (verification site, see para. 40, lines 1-3) with a plurality of registered facial images stored in a database  (50 and 60, set forth in para. 34).  Kelly teaches updating based on comparison information of one user, the first status indicating that the respective user was identified at the first (verification state)  see para. 41, lines 4-8.  Kelly teaches identifying one of the users having been at the verification state (first stage), see para. 41, lines 5-6. Kelly teaches outputting boarding information about the identified user (see para. 41, lines 7-8).

     With respect to claim 20, Kelly teaches a display via graphic user interface, as discussed at para. 31, lines 1-11. Inherently the boarding pass information contains the flight, number (see para. 34, last 6 lines) and status including departure times. 

     With respect to claim 21, Kelly teaches attending verification sites which allow information to be updated, such as next of kin, seating arrangements,  and baggage that is to be checked. Confirmation of a completed transaction will occur by means of workstations 10, see  para. 33, lines 6- 8.

     With respect to claim 23, Kelly teaches  registering a facial image (facial biometric image 465) see para. 34, last line in accordance with a list of images stored in databases 50 and 60, see para. 34, last 7 lines.


     With respect to claim 24, Kelly teaches comparing the user’s biometric with that stored in a data based 50/60, see para. 34, including lists of other travelers. 

     With respect to claim 26, Kelly teaches wherein the processor 12, compares the facial image of the traveler against those stored in database 50/60, see para. 34. Each comparison is performed for each of the verification sites (para. 40, lines 1-3) at different stages between the check-in stage and the boarding stage.

     With respect to claim 27, Kelly teaches the comparison of facial image of the traveler with those listed in database 50/60, at a second verification site which is subsequently visited after visiting a first verification site wherein the transaction at the first verification site is completed. 

     With respect to claim 28, at para. 43, Kelly teaches wherein a workstation 10 is accessed by security personnel or other authorized persons to determine if the user profile, including facial biometrics are related to someone who is not permitted to travel due to security concerns. Hence,  the information of the user is managed by security personnel for further action after check-in but before boarding.

    With respect to claim 29, Kelly teaches updating the status information , for example from a first verification site, when the matching of the facial biometrics occurs with respect to date stored in database 50/60 for the purpose of 1) informing travel agents that the travelers has visited a first verification site after check-in and;  2) allowing the traveler to update information such as, next of kin, number of baggage  and changes to seat assignments, see also para. 34. 

    With respect to claim 30, Kelly teaches a plurality of processing stages which include security inspections, see  para 42, lines 12-16.  Also, signs  on the terminal indicating passage are inherently part of the pre-boarding stage. 

    With respect to claim 31, Kelly teaches wherein the lists of each of the travelers are different or unique to the different travelers due to the use of biometrics of  the fingerprinting and facial recognition. 

  With respect to claim 32, Kelly illustrated an information processing method, illustrated by figure 3, comprising:
receiving facial images captured by  an image capturing device  24, wherein the images are  capturing for plural users between a checking stage (para. 34, lines 20-21) and a boarding stage (see paragraphs 45 and 46).  Kelly teaches  a plurality of stages which are between the check-in and boarding stage. Note that other locations taught at para 36, broadly constitute other location in the airport, which may constitute a boarding stage.  Kelly teaches  comparing a captured facial image (see para. 38 and para. 39, lines 1-4 among a plurality of users) at the first stage (verification site, see para. 40, lines 1-3) with a plurality of registered facial images stored in a database  (50 and 60, set forth in para. 34).  Kelly teaches updating based on comparison information of one user, the first status indicating that the respective user was identified at the first (verification state)  see para. 41, lines 4-8.  Kelly teaches identifying one of the users having been at the verification state (first stage), see para. 41, lines 5-6. Kelly teaches outputting boarding information about the identified user (see para. 41, lines 7-8).

     With respect to claim 33, Kelley teaches a non-transitory storage medium described at para. 49, lines 1-5, having a program ( described at para. 49, lines 7-20) which is operated by a computer (processor 12) for performing the operations of:
     receiving facial images captured by  an image capturing device  24, wherein the images are  capturing for plural users between a checking stage (para. 34, lines 20-21) and a boarding stage (see paragraphs 45 and 46) regarding a plurality of stages which is between the check-in and boarding stage. Note that other locations taught at para 36, broadly constitute other location in the airport, which may constitute a boarding stage.  Kelly teaches  comparing a captured facial image (see para. 38 and para. 39, lines 1-4 among a plurality of users) at the first stage (verification site, see para. 40, lines 1-3) with a plurality of registered facial images stored in a database  (50 and 60, set forth in para. 34).  Kelly teaches updating based on comparison information of one user, the first status indicating that the respective user was identified at the first (verification state)  see para. 41, lines 4-8.  Kelly teaches identifying one of the users having been at the verification state (first stage), see para. 41, lines 5-6. Kelly teaches outputting boarding information about the identified user (see para. 41, lines 7-8).


     
     With respect to claim 34, Kelly teaches identifying that the use at one verification site is not the same as at a second verification site, at least with respect to its location and different stage of the boarding process. Particularly, the travel agent is allowed to determine where the traveler last visited after check-in but before boarding. 

                                           
                                       Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

   Claim(s) 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Satoshi.

    With respect to claim 19, Kelly teaches all of the subject matter upon which the claim depends, including plural stages between the check-in and boarding-stage, identified as verification sites. 
      Satoshi teaches identifying one or more users as having completed walking in one of a plurality of dividing areas. For example,  Satoshi teaches identifying the different stages of the passenger in that at para. 36, Satoshi describes the identification of the camera and the shooting or photographed time of the passenger is obtained. So once  the  photograph of the passenger has been taken and the passenger identified by registration device 16, this information is sent to management device 9 so that the passenger has at least been identified at location X which is the location of camera 14.   Satoshi also teaches providing a list of users who have reached or completed passage to a first stage (first division area determined by camera X) and a second stage wherein the user has not yet reached a second division area where they will be detected by a camera 14 at location Y).   Para. 40 and 41 teach that as the passengers traverse the divided area and monitored by cameras 14, the results are displayed on display 11.

     Since Kelly and Satoshi are both directed to monitoring a user between a check-in stage and a boarding stage, with multiple intermittent stages, the purpose of identifying a first stage as completed prior to a second stage would have been contemplated by Kelly as set forth by Satohsi.
     It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the instructions to processor 12 so as to provide a list or designation of completed transactions  at a first state prior to attending or completing a transaction at a second stage.

      With respect to claim 22, Kelly teaches all of the subject matter upon which the claim depends except for  identification of a certain stage having been completed  before boarding.  Kelly mentions a plurality of verification stages that exist between check-in and boarding. 

     Satohsi teaches updating the stages   indicating the completion of those stages.  Satoshi teaches updating the status of the user as having reached the security inspection place wherein this concludes the completion of this stage. Satoshi teaches a plurality of cameras used at different locations within the divided area between the security inspection location and the boarding gate terminals. Each  of cameras 14 has an identification at its unique location and each camera takes a picture of the passenger moving across and between the divided areas, see para. 31.  The captured images of  the passenger are recorded by the  monitoring  cameras 14 and feature amount extractions are then taken to identify the passenger has having been recorded at that specific division by the specific identified camera.  The time of the photograph is then shared  in a link to the network.  This information is then forwarded to the management device 9 to update the location of the passenger relative to the camera 14  as the passenger is navigating  through  the division areas. 

     Since Kelly and Satoshi are both directed to  monitoring a user between a check-in stage and a boarding stage, with multiple intermittent stages, the purpose of identifying a certain stage as having been completed before a boarding state can be completed, is at least suggested by Kelly as set forth by Satohsi. 

    It would have been obvious to one of ordinary skill in the art, before the effective filing the claimed invention, that one of the stages includes a security checkpoint, such as TSA, which is after check-in but before boarding, and must be completed before boarding. Hence,   one of the verification sites referred to by Kelly, would have been obvious to include the security stage as one essential for boarding, as suggested by one of common understanding of boarding procedures. 


                             Claims Objected As Containing Allowable Matter
Claim 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


                                                 Examiner’s Remarks

     Applicant’s remarks have been considered but are rendered moot in view of the new grounds of rejection necessitated by the amendment. 


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664